Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT (this “Amendment”), dated as of May 1, 2019, to the Credit
Agreement dated as of March 29, 2018 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) among Church & Dwight Co., Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Bank of America, N.A., as Lead
Administrative Agent (in such capacity, the “Lead Administrative Agent”), a
Swing Line Lender and L/C Issuer and Wells Fargo Bank, N.A. as Co-Administrative
Agent, Syndication Agent and a Swing Line Lender. Unless otherwise defined
herein, capitalized terms that are defined in the Credit Agreement are used
herein as defined therein.

WHEREAS, the Borrower has requested that the Credit Agreement be amended (a) to
effect an extension of the Maturity Date from March 29, 2023 to March 29, 2024
with respect to 100% of the Commitments and Loans outstanding as of the
Amendment Effective Date (as defined below) and (b) to effect certain
modifications to the provisions of the Credit Agreement, in each case as set
forth herein.

WHEREAS, the Lead Administrative Agent and each Lender party to the Credit
Agreement as of the Amendment Effective Date are willing to amend the Credit
Agreement on the terms and subject to the conditions hereof.

WHEREAS, this Amendment includes amendments of the Credit Agreement that, in
each case, will become effective on the Amendment Effective Date on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment. Each of the parties hereto agrees that, effective on the
Amendment Effective Date, the Credit Agreement shall be amended as follows:

(a) The following definitions are added in the appropriate alphabetical order to
Section 1.01 of the Credit Agreement:

“Extension Effective Date” has the meaning specified in Section 2.15(e).

“First Amendment” means the First Amendment, dated as of May 1, 2019, among the
Borrower, the Lenders party thereto and the Lead Administrative Agent.

“First Amendment Effective Date” means May 1, 2019.

(b) The following definitions in Section 1.01 of the Credit Agreement shall be
amended and restated to read in their entirety as follows:

“Capital Lease” means any lease of property, real, personal or mixed, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be classified and accounted for as a capital lease or a financing lease
on a balance sheet of the lessee; provided, that all leases of any Person that
are or would be characterized as operating leases in accordance with GAAP on the
Closing Date (whether or not such operating leases were in effect on such date)
shall continue to be accounted for as operating



--------------------------------------------------------------------------------

leases (and not Capital Leases) for purposes of this Agreement, regardless of
any change in GAAP following the Closing Date (or any change in the
implementation in GAAP for future periods that are contemplated as of the First
Amendment Effective Date) that would otherwise require such leases to be
recharacterized as Capital Leases.

“Loan Documents” means this Agreement, the First Amendment, each Note, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.17 of this Agreement and the Fee
Letters.

“Maturity Date” means March 29, 2024; provided that if maturity is extended
pursuant to Section 2.15, the “Maturity Date” shall mean such maturity date as
determined pursuant to such Section; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the immediately
preceding Business Day.

(c) Section 2.15(e) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:

“ (e) Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the assigned Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the then current Maturity Date, then,
effective as of the effective date of the applicable extension agreement or
amendment, in each case, in form and substance reasonably acceptable to the Lead
Administrative Agent (each such date, an “Extension Effective Date”), the
Maturity Date of each Extending Lender and of each Additional Commitment Lender
shall be extended to the date falling one year after such Extension Effective
Date (except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the immediately preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement. ”

(d) Section 2.15(f) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:

“ (f) Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Lead Administrative Agent a
certificate dated as of the applicable Extension Effective Date signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except to the extent
that any representation and warranty is otherwise qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) on and as of such applicable Extension Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. In addition, on
the Maturity Date of each Non-Extending Lender, the Borrowers shall repay in
full all Obligations (other than contingent indemnification obligations and
Letters of Credit issued by any Non-Extending Lender that



--------------------------------------------------------------------------------

constitutes an L/C Issuer that have been Cash Collateralized or as to which
other arrangements satisfactory to such Non-Extending Lender have been made),
including any Committed Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 3.05) (which prepayment may,
notwithstanding any pro rata borrowing requirements set forth in this Agreement,
be effected through a Committed Borrowing funded by the Lenders other than the
Non-Extending Lenders) to the extent necessary to keep outstanding Committed
Loans ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date. ”

(e) Section 7.05 of the Credit Agreement shall be amended by replacing the
number “$150,000,000” in the proviso in clause (k) thereof with the number
“$250,000,000”.

(f) Section 7.09 of the Credit Agreement shall be amended and restated to read
in its entirety as follows:

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
(x) this Agreement or any other Loan Document and (y) that certain Credit
Agreement, dated as of May 1, 2019, by and among Church & Dwight Co., Inc., as
borrower, the lenders from time to time party thereto, Bank of America, N.A., as
administrative agent, and the other parties thereto, or any loan document
related thereto, in each case of this clause (y), as in effect on the date
hereof) that limits the ability (a) of any Group Member to make Restricted
Payments to the Borrower or any Group Member or to otherwise transfer property
to the Borrower or any Group Member or (b) of any Group Member to Guarantee the
Indebtedness of the Borrower.

Section 2. Effectiveness. This Amendment (and the amendments to the Credit
Agreement pursuant to Section 1 hereof) shall become effective as of the date
(the “Amendment Effective Date”) on which each of the following conditions has
been satisfied or waived:

(a) the Lead Administrative Agent shall have received, each properly executed by
a Responsible Officer of the Borrower, each dated as of the Amendment Effective
Date (or, in the case of certificates of governmental officials, a recent date
before the date hereof) and each in form and substance reasonably satisfactory
to the Lead Administrative Agent:

(i) executed counterparts of this Amendment;

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes,
each of which shall be originals or telecopies (followed promptly by originals);

(iii) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Lead Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and the other Loan
Documents to which the Borrower is a party;

(iv) such customary documents and certifications of public officials as the Lead
Administrative Agent may reasonably require to evidence that the Borrower is
duly organized or formed, and that the Borrower is validly existing and in good
standing in its jurisdiction of organization;



--------------------------------------------------------------------------------

(v) a customary opinion of Proskauer Rose LLP, counsel to the Borrower, dated as
of the Amendment Effective Date, that is reasonably satisfactory to the Lead
Administrative Agent and addressed to the Lead Administrative Agent and each
Lender, as applicable; and

(vi) a customary certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Section 4.02(a) of the Credit
Agreement have been satisfied; (B) that there has been no event or circumstance
except with respect to the Disclosed Matters since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; (C) before
and after giving effect to this Amendment, the representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects (except to the extent that any representation and warranty is
otherwise qualified by materiality, in which case such representation and
warranty shall be true and correct in all respects) on and as of the Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date and (D) no Default exists;

(b) Any fees required to be paid under any fee letters entered into in
connection with this Amendment or under the Credit Agreement shall have been
paid; and

(c) Unless waived by the Lead Administrative Agent, the Borrower shall have paid
all reasonable and documented fees and out-of-pocket charges and disbursements
of counsel to the Lead Administrative Agent (directly to such counsel if
requested by the Lead Administrative Agent) to the extent payable hereunder and
invoiced prior to the date hereof, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings associated with this Amendment (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Lead Administrative Agent).

Section 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Lead Administrative Agent and each Lender that:

(a) The Borrower and each other Group Member (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite
corporate or organizational power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under this Amendment, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect;



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Borrower of this Amendment
has been duly authorized by all necessary corporate or other organizational
action, and does not and will not (a) contravene the terms of any of the
Borrower’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law;

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by the Borrower of this Amendment;

(d) This Amendment has been duly executed and delivered by the Borrower. This
Amendment constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar Laws
affecting the enforcement of creditor’s rights generally;

(e) As of the Amendment Effective Date, except with respect to the Disclosed
Matters since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect; and

(f) The Borrower is not in default under or with respect to any Contractual
Obligation, which default would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation by the Borrower
of the transactions contemplated by this Amendment.

SECTION 4. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not (i) by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or Agents under the Credit
Agreement or any other Loan Document and (ii) alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Credit Agreement
or of any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle the Borrower to consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

(b) From and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 5. Reaffirmation. Notwithstanding the effectiveness of this Amendment
and the transactions contemplated hereby, the Borrower acknowledges and agrees
that, each Loan Document to which it is a party is hereby confirmed and ratified
and shall remain in full force and effect according to its respective terms (in
the case of the Credit Agreement, as amended hereby).

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 7. Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 8. Miscellaneous Provisions. The provisions of Sections 10.03, 10.04,
10.07, 10.10, 10.11, 10.12, 10.14(b), (c) and (d), 10.16, 10.17, 10.18 and 10.21
of the Credit Agreement shall apply with like effect as to this Amendment.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

CHURCH & DWIGHT CO., INC.,

By:   /s/ Richard A. Dierker Name:   Richard A. Dierker Title:   EVP and CFO



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lead Administrative Agent

By:   /s/ Elizabeth Uribe Name: Elizabeth Uribe Title: Assistant Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By: /s/ Aron Frey Name: Aron Frey Title: Director



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By: /s/ Johnetta Bush Name: Johnetta Bush Title: Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Co-Administrative Agent, a Lender and a Swing Line Lender

By: /s/ Joseph Gricco   Name: Joseph Gricco   Title: Vice President



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Lender

By: /s/ Andrew Berryman Name: Andrew Berryman Title: Vice-President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By: /s/ Ming K. Chu Name: Ming K. Chu Title: Director [For Lenders requiring two
signature blocks] By: /s/ Virginia Cosenza Name: Virginia Cosenza Title: Vice
President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

as a Lender

By: /s/ Emily Barker Name: Emily Barker Title: Vice President, Senior Credit
Manager



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By: /s/ Winston Lua Name: Winston Lua Title: Director



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as a Lender

By: /s/ Kenneth Austin Name: Kenneth Austin Title: Managing Director



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. (as successor by merger

to Citizens Bank of Pennsylvania)

as a Lender

By: /s/ Pamela Hansen Name: Pamela Hansen Title: Senior Vice President